DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  Claims 1-15 were amended and claims 16-20 were newly added in the amendment filed 5/15/2018 without the corresponding English translation of the original claims required under 35 USC 371.  Specifically, the record file contains two entries submitted on 5/18/18, one with no claims and the other with the pending claims 1-20, which are clearly amended to conform to the standards and rules under the US practice.  Following the Notice of Missing Requirements mailed 5/4/2020, the Applicant submitted an English translation of the original claims 1-15 filed on 10/23/2020 and accepted into the record.  The Examiner attempted to contact the Attorney of Record, Paul M. Schramm, Reg. No. 62,050, on January 5, 2022 and again on January 13, 2022 to confirm that the claims 1-20 filed on 5/15/18 was the claim set intended for examination.  However, no response or reply was received.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 contains the trademark/trade name “Bluetooth” and “LTE”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless communication technologies and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-11, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morehouse et al. (US 2016/0158623 A1).
Regarding claim 1, Morehouse discloses a wearable sports garment for a game on a playing field (see Morehouse, wearable device 100 and 101 of Fig. 2), comprising:
a controllable display arrangement configured to change a display characteristic depending on a control signal (see Morehouse, indicator 102 of Fig. 2, 0011, 0015, wherein the indicator is a display to change a display characteristic depending on a control signal for scoring a touch during the course of the bout; wherein the control signal is a first and/or second signal
a wireless communication interface configured to receive the control signal for controlling the controllable display arrangement (see Morehouse, wireless connection 104 of Fig. 2, 0012).
Regarding claim 3, Morehouse discloses the wearable sports garment according to claim 1, wherein the controllable display arrangement comprises a light element (see Morehouse, 0011, 0015, wherein the indicator 102 is a light element).
Regarding claim 4, Morehouse discloses the wearable sports garment according to claim 3, wherein the controllable display arrangement is configured to change at least one of the following display characteristics of the light element: a light frequency, a light color, or a light intensity: wherein the change is dependent on the control signal or a recorded number of steps, or a combination thereof (see Morehouse, 0011, 0015, wherein the control signal causes the indicator to change a light color for signaling right of way or a score).
Regarding claim 7, Morehouse discloses the wearable sports garment according to claim 1, wherein the controllable display arrangement further comprises a controllable acoustic signal generator configured to emit an acoustic signal or to change a display characteristic of the acoustic signal, in response to a reception of the control signal (see Morehouse, 0016-0017, wherein the acoustic signal generator is analogous to a sound generator 117 to produce a sound and/or LED driver and array to produce at least one light indicating scoring). 
Regarding claim 8, Morehouse discloses the wearable sports garment according to claim 1, further comprising: a vibration module configured to emit a vibration signal in response to a reception of the control signal by the wireless communication interface (see Morehouse, 0011, 0014, wherein the indicator may provide a vibration or tactile indicator for a scoring event). 
Regarding claim 9, Morehouse discloses the wearable sports garment according to claim 1, herein the control signal indicates a position of a player on the playing field, or a position of the player relative to a position of another player, or a position of a game object on the playing field, or see Morehouse, Fig. 2, 0011, 0020, wherein the control signal for right of way indicates a position of a player on the playing field, relative to a position of another player, and scoring indicates a position of the game object (e.g., weapon) relative to a position of the player or of another player).
Regarding claim 10, Morehouse discloses the wearable sports garment according to claim 1, wherein the control signal indicates the display characteristic of the controllable display arrangement (see Morehouse, 0011-0012, wherein the valid touch sends signals and activates the indicator to illuminate the color associated with the fencer who scored the point; wherein the display characteristic is a red, blue, or green light).
Regarding claim 11, Morehouse discloses the wearable sports garment according to claim 1, wherein the control signal indicates a game rule, or a change of a game rule, or a playing field boundary, or a change of a playing field boundary (see Morehouse, 0011-0012, 0020, wherein the right of way signal is a game rule, change of a game rule and an on-sides in soccer or three-point zone basketball is an indication of a playing field boundary or a change of a playing field boundary). 
Regarding claim 14, Morehouse discloses the wearable sports garment according to claim 1, wherein the wireless communication interface is configured to work according to one of the following communication technologies: Bluetooth, WLAN, UMTS, LTE, Ethernet, Internet, or RFID (see Morehouse, 0012, 0016).
Regarding claim 16, Morehouse discloses the wearable sports garment according to claim 3, wherein the light element comprises a light emitting diode (LED) (see Morehouse, 0014, wherein the array of lights are LEDs).
Regarding claim 17, Morehouse discloses the wearable sports garment according to claim 7, wherein the display characteristic of the acoustic signal comprises at least one of: a signal frequency, a signal sequence, a signal loudness, a signal form, or a signal pattern (see Morehouse, 0014, 0017, wherein the signal causes the sound generator 117 to produce a sound which is an acoustic signal comprising a frequency, a sequence, a loudness, a form, or pattern).
Regarding claim 18, Morehouse discloses the wearable sports garment according to claim 9, wherein the position of the game object on the playing field comprises a predetermined area or zone of the playing field (see Morehouse, 0012, 0019-0020, wherein the scoring authorization is related to position within the area of play such as a three point zone in basketball).
Claims 1-5, 7-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 2015/0062959 A1).
Regarding claim 1, Wilson discloses a wearable sports garment for a game on a playing field (see Wilson, Figs. 1, 6(A-E), 0032, 0038, wherein the wearable device 1 is for an illuminated game on a playing field), comprising:
a controllable display arrangement configured to change a display characteristic depending on a control signal (see Wilson, Fig. 2, 0045-0046, 0048, wherein the illumination source 22 is a controllable display arrangement that is modified when a detection of a user possession of a moveable sports object is detected); and
a wireless communication interface configured to receive the control signal for controlling the controllable display arrangement (see Wilson, Fig. 2, 0052, wherein the communication circuitry 37 is a wireless communication interface).
Regarding claim 2, Wilson discloses the wearable sports garment according to claim 1, further comprising: at least one wearable belt, wherein the controllable display arrangement and the wireless interface are integrated into the wearable belt (see Wilson, Figs. 3, 5, 6(A-E), 0032, 0034, 0059 wherein the wearable device comprises a wearable belt and a wireless interface integrated into it).
Regarding claim 3, Wilson discloses the wearable sports garment according to claim 1, wherein the controllable sports garment comprises a light element (see Wilson, 0045-0046
Regarding claim 4, Wilson discloses the wearable sports garment according to claim 3, wherein the controllable display arrangement is configured to change at least one of the following display characteristics of the light element: a light frequency, a light color, or a light intensity: wherein the change is dependent on the control signal or a recorded number of steps, or a combination thereof (see Wilson, 0048, 0063, wherein the first control circuitry 24 modifies the color for different game events associated with the control signal (e.g., possession changes; out of bounds; tackles)).
Regarding claim 5, Wilson discloses the wearable sports garment according to claim 3, wherein the controllable display arrangement is configured to switch off the light elements in response to a reception of the control signal, after expiration of a predetermined time interval, or depending on a number of steps (see Wilson, 0068, wherein the control signal of a specialized mode – switches off the first illumination source for a predetermined period of time (e.g., five seconds after the ball is snapped)).
Regarding claim 7, Wilson discloses the wearable sports garment according to claim 1, wherein the controllable display arrangement further comprises a controllable acoustic signal generator configured to emit an acoustic signal or to change a display characteristic of the acoustic signal, in response to a reception of the control signal (see). 
Regarding claim 8, Wilson discloses the wearable sports garment according to claim 1, further comprising: a vibration module configured to emit a vibration signal in response to a reception of the control signal by the wireless communication interface (see Wilson). 
Regarding claim 9, Wilson discloses the wearable sports garment according to claim 1, herein the control signal indicates a position of a player on the playing field, or a position of the player relative to a position of another player, or a position of a game object on the playing field, or a position of the game object relative to a game apparatus, or a position of  the game object relative to a position of the player or of another player, or the position of the game object and the position of see Wilson, 0037, wherein the illuminated is changed when a possession of ball or out of bounds is detected in gameplay).
Regarding claim 10, Wilson discloses the wearable sports garment according to claim 1, wherein the control signal indicates the display characteristic of the controllable display arrangement (see Wilson, 0070, 0073)).
Regarding claim 11, Wilson discloses the wearable sports garment according to claim 1, wherein the control signal indicates a game rule, or a change of a game rule, or a playing field boundary, or a change of a playing field boundary (see Wilson, Fig. 9, 0073). 
Regarding claim 12, Wilson discloses the wearable sports garment according to claim 1, wherein the control signal indicates a physiological parameter of a player or of an opponent.
Regarding claim 13, Wilson discloses the wearable sports garment according to claim 1, wherein the controllable display arrangement is configured to change the display characteristic after expiration of a predetermined or adjustable time interval (see Wilson, 0068, wherein the specialized mode is configured to change the emittance of the illumination source after a predetermined time interval to indicate that the defense may tackle the quarterback).
Regarding claim 14, Wilson discloses the wearable sports garment according to claim 1, wherein the wireless communication interface is configured to work according to one of the following communication technologies: Bluetooth, WLAN, UMTS, LTE, Ethernet, Internet, or RFID (see Wilson, 0043, 0052).
Regarding claim 16, Wilson discloses the wearable sports garment according to claim 3, wherein the light element comprises a light emitting diode (LED) (see Wilson, 0046-0047).
Regarding claim 17, Wilson discloses the wearable sports garment according to claim 7, wherein the display characteristic of the acoustic signal comprises at least one of: a signal frequency, see Wilson, 0036, 0039, 0054, wherein an audible sound is an acoustic signal comprising a frequency, sequence, loudness, form, and a pattern).
Regarding claim 18, Wilson discloses the wearable sports garment according to claim 9, wherein the position of the game object on the playing field comprises a predetermined area or zone of the playing field (see Wilson, 0069-0070, wherein the predetermined area are boundaries, end zones, and markers on the field).
Regarding claim 19, Wilson discloses the wearable sports garment according to claim 12, wherein the physiological parameter comprises a performance physiological parameter of the player or of the opponent (see Wilson, 0041-0042, wherein the wearable device includes sensors to capture data relating to user’s vitals and/or physical movement).
Claims 1, 6, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blahnik (US 2017/0274267 A1).
Regarding claim 1, Blahnik discloses a wearable sports garment for a game on a playing field (see Blahnik, Fig. 1, 0027, wherein wearable device 100 is a wearable sports garment (e.g., watch)), comprising:
a controllable display arrangement configured to change a display characteristic depending on a control signal (see Blahnik, Fig. 3, 0038-0039, 0100, wherein the wearable device 114 has a display to present an updatable graphical fitness user interface); and
a wireless communication interface configured to receive the control signal for controlling the controllable display arrangement (see Blahnik, Fig. 1, 0028, 0106, wherein the user device may be paired with a host device and are connected either through wired or wireless connections).
Regarding claim 6, Blahnik discloses the wearable sports garment according to claim 1 further comprising: a pedometer configured to record a number of steps (see Blahnik, Fig. 2, wherein the wearable device is a pedometer which records the total number of steps, 0028, 0033-0034), wherein the display arrangement is configured to change the display characteristic depending on the recorded number of see Blahnik, 0033-0034, wherein the display arrangement is changed to close the rings to represent an achieved goal for that physical activity such as a total number of steps).
Regarding claim 15, Blahnik discloses the wearable sports garment according to claim 1, further comprising: a control apparatus configured to control the controllable display arrangement of the wearable sports garment comprising: a graphical user interface configured to enter the display characteristics of the controllable display arrangement to generate the control signal (see Blahnik, 0075-0077, 0089, wherein the first user device is a control apparatus to generate a control signal such as a first communication to share the updatable graphical fitness user interface with another user); and a communication interface to transmit the control via a communication network to the wearable sports garment (see Blahnik, Figs. 1, 5, 8, 0077-0078, 0082).
Regarding claim 20, Blahnik discloses the wearable sports garment according to claim 15, wherein the graphical user interface comprises selection elements corresponding to each of a plurality of wearable sports garments (see Blahnik, Fig. 5-8, 0074-0079, wherein the graphical user interface comprises selection elements corresponding to each of a plurality of wearable sports garments as shown in the share table).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/            Examiner, Art Unit 3715                                                                                                                                                                                            
/Jay Trent Liddle/            Primary Examiner, Art Unit 3715